Fourth Court of Appeals
                                 San Antonio, Texas
                                      JUDGMENT
                                    No. 04-20-00559-CV

                                Venkateswar Rao KODATI,
                                        Appellant

                                              v.

                                  Nagalatha VINNAKOTA,
                                          Appellee

                 From the 408th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2015-CI-02059
                       Honorable Angelica Jimenez, Judge Presiding

       BEFORE JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE CHAPA

        In accordance with this court’s opinion of this date, appellant’s motion to dismiss is
GRANTED, and this appeal is DISMISSED. It is ORDERED that costs of the appeal are taxed
against appellant.

       SIGNED December 23, 2020.


                                               _________________________________
                                               Rebeca C. Martinez, Justice